DETAILED ACTION
This action is in response to the claimed listing filed on 04/15/2021. 

Examiner’s Statement of Reasons for Allowance
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to a method (Claims 1-7, 21), a non-transitory computer-readable medium (Claims 8-14), and a system (Claims 15-20), featured for multi-thread processing and fusing instruction codes to obtain machine instruction code of a fused thread. The claimed invention recites, in part, to include at least features,
“wherein the plurality of instructions comprise control transfer instructions, wherein the control transfer instructions are compiled using a second register set, wherein jump operations between thread portions are implemented by the control transfer instructions inserted into the machine instruction code of the fused thread, and wherein the plurality of instructions comprise a first instruction to: perform one of the following: store, upon determining that a condition is satisfied, an indicated instruction address in a first register used to compile instructions related to a first thread of the first plurality of threads, or store, upon determining that the condition is not satisfied, an instruction address of a next instruction after the first instruction in the first register, and jump to a second instruction corresponding to an address stored in a second register used to compile instructions related to a second thread of the first plurality of threads.”,  

as amended in claim 1 and independent claims 8 and 15.

Prior art of record Rakvic discloses thread fusion in multiple thread processing, where each thread is using issue stage to detect the early inputs of the thread and issuing the fused instructions. Rakvic includes an instruction branch will be used in threads to switch between normal mode and fused mode.


Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
TTV
May 7, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191